Citation Nr: 1709327	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  13-14 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for avascular necrosis of the bilateral hips, to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel



INTRODUCTION

The Veteran had active duty from April 1971 to April 1973.  He was awarded the Combat Infantryman Badge.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's avascular necrosis of the bilateral hips is etiologically related to service, to include his presumed exposure to Agent Orange.

2. Resolving all doubt in the Veteran's favor, tinnitus is related to his active service.


CONCLUSIONS OF LAW

1. The criteria for service connection for avascular necrosis of the bilateral hips, to include as due to Agent Orange exposure, have been met.  38 U.S.C.A. §§ 1101, 1110, 1116, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2. The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection means that a disability resulting from disease or injury was incurred in or aggravated by active service.  38 U.S.C.A §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)); see 38 C.F.R. § 3.303(a).

For the chronic diseases listed in 38 C.F.R. § 3.309(a), including tinnitus as an organic disease of the nervous system, if the chronic disease manifested in service, then subsequent manifestations of the same chronic disease at any date after service, no matter how remote, will be entitled to service connection without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ('intercurrent cause').  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that § 3.303(b) only applies to the chronic diseases listed in § 3.309(a)).  If the evidence is not sufficient to establish chronicity of the disease at the time of service, then a continuity of symptoms after service must be shown to grant service connection under this provision.  Id.; Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service itself 'establishes the link, or nexus' to service and also 'confirm[s] the existence of the chronic disease while in service or [during a] presumptive period').

In addition, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, such as Agent Orange, unless there is affirmative evidence establishing that he was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii).

If a Veteran was exposed to Agent Orange during active military, naval, or air service, certain specified diseases shall be presumptively service connected, if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service.  38 C.F.R. § 3.309(e).  These diseases, however, must have become manifest to a degree of 10 percent or more at any time after service, except that chloracne (or other acneform disease consistent with chloracne) must become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  See 38 C.F.R. § 3.307(a)(6)(ii).  


A. Bilateral Hip Disorder

Turning to in-service injury, upon review of the record, the Veteran served in Vietnam during the Vietnam era, as his DD 214 specifically notes Vietnam service from September 1971 to March 1972.  He, therefore, is entitled to the presumption of exposure to herbicide agents.  38 U.S.C.A. § 1116(f) (West 2014).  Even though the Veteran cannot be granted service connection on a presumptive basis, because avascular necrosis is not one of the diseases listed under 38 C.F.R. § 3.309, he can still be granted direct service connection if his avascular necrosis of the hips is etiologically related to his Agent Orange exposure, or any other incident or injury in service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The question presented is whether there is a relationship between the Veteran's current bilateral avascular necrosis of the hips and his presumed Agent Orange exposure.  The relevant evidence includes a May 2011 opinion from a private physician, Dr. S.C., who has been treating the Veteran.  The physician noted that the Veteran was three months post a right total hip arthroplasty and six months status post a left total hip arthroplasty for bilateral severe avascular necrosis.  He stated that avascular necrosis could be related to amyloidosis.  The physician explained that Agent Orange may in fact be a causative factor relating to any amyloid change.  He, therefore, opined that it was within the scope of medical probability that the Veteran's avascular necrosis bilaterally could be related to Agent Orange exposure.

Moreover, in a November 2011 narrative note from J.W.J., D.C., the Veteran's private chiropractor, he observed the Veteran's past military service in Southeast Asia as a ground pounder in combat and having been in areas where Agent Orange had been sprayed and drinking water from areas that had been sprayed. He explained that Agent Orange is known to cause amyloidosis, which causes avascular necrosis.  With the Veteran having both hips involved and now having them totally replaced, Dr. J.W.J. opined that with all medical certainty and likelihood the Veteran's bilateral avascular necrosis was more likely than not caused by his military exposure to herbicides/Agent Orange while in Vietnam.

While the May 2011 opinion from Dr. S.C. is couched in ambiguous terms, Dr. J.W.J's November 2011 opinion unequivocally establishes a link between the Veteran's bilateral avascular necrosis of the hips and his in-service herbicide exposure.  The Board finds that this November 2011 opinion from Dr. J.W.J. is highly probative.  The opinion is consistent with the other evidence of record and is supported by a detailed rationale. See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  There are no negative nexus opinions that contradict this opinion.  Therefore, the Board finds that all of the requirements for the grant of service connection for avascular necrosis of the bilateral hips, to include as due to Agent Orange exposure, have been met and the claim is granted.


B. Tinnitus

The Veteran believes that his tinnitus is related to his active service.   Specifically, he states that he was exposed to acoustic trauma while in the infantry.  A review of the Veteran's DD 214 shows that his commendations include the National Defense Service medal, Vietnam Service Medal, Bronze Service Star and Combat Infantryman Badge.  See 38 U.S.C.A. § 1154(b). 

A VA treatment record dated in October 2010 notes that the Veteran gave a history of tinnitus for 30+ years.

Thereafter, the Veteran had a VA examination in October 2011.  At that time, he gave a history of tinnitus for the past 20 to 25 years.  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss and tinnitus, but opined that tinnitus was less likely than not caused by or a result of military noise exposure due to the late onset of tinnitus relative to military service.

The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  Lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Tinnitus is a disorder with symptoms that can be identified through lay observation alone.  Charles v. Principi, 16 Vet. App. 370 (2002).  In this case, the Veteran is competent to report the symptoms of tinnitus, and the Board finds his lay statements to be credible.  

While the October 2011 VA examiner concluded that the Veteran's tinnitus was not caused by his in-service noise exposure due to the late onset of tinnitus relative to military service, this opinion was based upon the Veteran's report that his tinnitus began 20 to 25 years earlier.  However, the Veteran previously stated in October 2010 that he had experienced tinnitus for 30+ years, thereby placing its onset closer in proximity to, or possibly during, his military service.  Thus, the Board declines to accept the medical opinion as it does not account for the Veteran's prior lay assertion of onset and continuity of symptomatology, and therefore lacks probative value.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992) (The Board is free to assess medical evidence and is not obligated to accept a physician's opinion.); see also Buchanan, 451 F.3d at 1336-37 (holding that the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that most of the probative value of an opinion comes from its rationale or underlying reasoning); Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (holding that a VA opinion was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide a negative opinion).  The October 2011 VA medical opinion is an inadequate basis upon which to base a denial of entitlement to service connection.

As noted above, tinnitus is a chronic disability.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  Resolving doubt in the Veteran's favor, the Board finds that his competent and credible lay statement made in October has placed the onset of his tinnitus during his military service.  See 38 U.S.C.A § 5107 (West 2002); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Therefore, because a chronic disease manifested in service and the Veteran currently has that same chronic disease, service connection for tinnitus is warranted.  See 38 C.F.R. § 3.303(b).


ORDER

Entitlement to service connection for avascular necrosis of the bilateral hips is granted.

Entitlement to service connection for tinnitus is granted.


REMAND

The Board finds that the Veteran's remaining claim for service connection for bilateral hearing loss must be remanded for another VA examination.

At the October 2011 VA examination, the examiner diagnosed the Veteran with bilateral hearing loss but opined it was less likely than not related to acoustic trauma in military service.  She reached this conclusion based on the fact that the Veteran's hearing was normal at separation and there was no evidence that hearing loss developed within one year of active service.  The examiner further stated that the Veteran reported that he first noticed hearing loss 10 years after separation.

In basing the opinion primarily upon the lack of evidence of hearing loss in the Veteran's STRs, the examiner failed to provide a sufficient basis for her negative etiological opinion.  VA laws and regulations do not strictly require in-service complaint of, treatment for or diagnosis of hearing loss in order to establish entitlement to service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Furthermore, in establishing entitlement to service connection, it is not required that a hearing loss disability by the standards of 38 C.F.R. § 3.385  (2016) have been demonstrated during service, or even in the case of sensorineural hearing loss in particular within the one-year presumptive period following discharge from service (as an organic disease of the nervous system), although a hearing loss disability by these standards of § 3.385 must be currently present to have a ratable disability.  If, as here, there is current ratable hearing loss disability, then service connection is possible if this current disability can be adequately linked to the Veteran's military service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Accordingly, a new VA examination is necessary before a decision can be made on this claim.  The examiner must also consider the medical literature referenced by the Veteran's representative in the December 2016 Informal Hearing Presentation.

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain the Veteran's VA treatment records, dated from October 2011, forward.

2.  After receipt of all additional treatment records, schedule the Veteran for a VA audiological examination. The claims file, including a copy of this remand, must be made available to the examiner as part of the examination, and the examiner must indicate in his/her report whether the claims file was reviewed. 

All indicated tests and studies should be completed, including the Maryland CNC test and a pure tone audiometry test.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hearing loss had its clinical onset during active service or is related to his in-service noise exposure during combat.

In rendering this opinion, the examiner must consider the article "Adding Insult to Injury: Cochlear Nerve Degeneration after "Temporary" Noise-Induced Hearing Loss", The Journal of Neuroscience, November 11, 2009  29(45):14077-14085  14077.) cited in the December 2016 Informal Hearing Presentation submitted on behalf of the Veteran stating that, in short, "reversibility of noise-induced threshold shifts masks progressive underlying neuropathology that likely has profound long-term consequences on auditory processing."

The examiner is also advised that the Veteran is not precluded from establishing service connection based solely on the facts that his hearing was within normal limits at time of separation from service. Rather, a hearing loss disability diagnosed after service may be service connected if the evidence nonetheless shows it is related to his service and not, instead, other causes (intercurrent causes).  If, however, in the examiner's opinion there is no basis for "delayed onset" hearing loss, then provide the medical authority for this conclusion.

A clear rationale for all opinions should be provided.  If an opinion cannot be provided without resorting to speculation, the examiner must state why this is the case.

3.  Finally, after completing any other development that may be indicated, readjudicate the claim on appeal.  If the benefits sought are not granted, the Veteran and his attorney must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


